Citation Nr: 0104412	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the thoracic spine, currently rated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and November 1987 to September 1988.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
development with respect to the issue on appeal requested in 
the January 1998 remand has been substantially accomplished, 
and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service connected thoracic spine disability is 
manifested by pain with degenerative spurring at T11-T12; 
this disability does not include vertebral fractures, 
ankylosis or intervertebral disc syndrome.  

3.  There are no extraordinary factors associated with the 
service-connected thoracic spine disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative changes of the thoracic spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Codes (DC) 5003, 5291 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

The highest assignable rating for limitation of motion of the 
thoracic spine is 10 percent.  38 C.F.R. § 4.71a, DC 5291.  
Increased compensation for a disability of the thoracic spine 
under the diagnostic codes pertaining to the spine codified 
at DC 5285-5295 would require a fractured vertebra (DC 5285), 
ankylosis (DC 5286, 5288), or intervertebral disc syndrome 
(DC 5293).   

With the above legal criteria in mind, the relevant evidence 
and adjudicative history will be summarized.  Following Board 
remands addressing the issue in February 1993 and January 
1998, the RO by way of a September 1998 rating decision 
granted service connection for degenerative changes of the 
thoracic spine.  A 10 percent rating was assigned under DC 
5291, and this rating has been confirmed and continued until 
the present time.  

The service medical records reflect complaints of back pain, 
and X-ray evidence of degenerative osteophytes at the T5-T6, 
T10-T11 and T12-L1 disc spaces.  After service, VA X-rays of 
the thoracic spine conducted in November 1991 and January 
1995 were negative, as were VA examinations conducted at 
those tines.  An X-ray completed in June 1998 showed minimal 
osteophyte formation at T11-T12.  At June and December 1998 
VA examinations, most of the veteran's complaints were 
related to the lower back rather than the thoracic spine.  
The reports from the December 1998 VA examination included 
reference to X-rays that revealed degenerative spurring at 
T11-T12.  

An addendum dated in March 1999 from a VA physician who 
reviewed the reports from the June and December 1998 VA 
examinations stated that veteran's spinal complaints were 
limited to the low back, as were the findings from a Magnetic 
Resonance Imaging (MRI).  He also found no etiologic 
relationship between the thoracic spine disability and the 
disability in the low back.  

At a December 1999 hearing at the RO before a hearing 
officer, the veteran described pain extending from his upper 
spine that radiated to the lower extremities.   The pain was 
not described as being localized in the thoracic region.  The 
veteran testified that the pain in his spine made lifting 
objects, sitting for long periods, and  walking difficult.  
He testified that this pain significantly interfered with his 
ability to work.   

Private clinical reports dated in December 1999 refer to 
treatment for low back pain that radiated to the veteran's 
right leg.  These records do not reflect pain or 
symptomatology localized in the thoracic region.  In a 
February 2000 report, a private physician stated the veteran 
merited an evaluation for his thoracic spine disability in 
excess of 20 percent based on, in essence, August 1998 MRI 
findings of "broad base disk herniation at L-5, S-1."  

Applying the pertinent legal criteria to the facts summarized 
above, the veteran's principal complaints with regard to his 
spine as recorded on the post-service VA examination relate 
to his lower back.  Service connection is not in effect for 
any disability in the lower back, and any symptomatology or 
pathology attributed thereto cannot be considered in 
determining the proper rating to be assigned for the thoracic 
spine.  For this reason, the February 2000 opinion is of 
minimal probative value to the extent that it was based on 
the inclusion of non-service connected pathology associated 
with the L5-S1 disc herniation. 

As indicated, arthritis under DC 5003 is rated on the basis 
of limitation of motion of the affected part.  Thus, as the 
highest rating for limitation of motion of the thoracic spine 
under DC 5291 is 10 percent, increased compensation cannot be 
assigned under this diagnostic code.  Other potentially 
applicable codes have been considered, but as there is no 
evidence of a vertebral fracture, ankylosis or intervertebral 
disc syndrome associated with the service-connected 
disability, an increased rating cannot be assigned under any 
diagnostic code pertaining to the rating of spinal 
disabilities codified at DC 5285-5295.  

Also considered by the Board is entitlement to increased 
compensation under 38 C.F.R. § 3.321(b)(1), which provides 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected thoracic spine disability 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

In making the determination above, the Board has carefully 
considered the "positive" evidence represented by the sworn 
testimony, particularly the assertion with regard to the 
impact of the service-connected disability on the veteran's 
ability to work.  However, the Board finds the probative 
weight of this evidence to be overcome by the "negative" 
clinical evidence summarized above, which reveals that the 
principal complaints and findings are related to the non-
service connected lower back.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board has also considered the veteran's 
complaints of pain mindful of the guidance outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as the provisions 
of 38 C.F.R. § 4.40 et seq.  However, there is no indication 
that the veteran has any increased functional loss in the 
thoracic spine due to painful use, weakness, excess 
fatigability, or incoordination.  The Board concludes that a 
rating in excess of 10 percent for this disability cannot be 
assigned.  See Gilbert, 1 Vet. App. at 49.  

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include affording 
the veteran medical examinations, MRI and X-rays, and 
obtaining VA and private treatment records, the Board 
concludes that the additional delay in the adjudication of 
this case which would result from a remand would not be 
justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the thoracic spine is denied.       



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

